
	
		II
		109th CONGRESS
		2d Session
		S. 3586
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  dollar limitation on contributions to funeral trusts.
	
	
		1.Repeal of dollar limitation
			 on contributions to funeral trusts
			(a)In
			 generalSubsection (c) of section 685 of the Internal Revenue
			 Code of 1986 (relating to treatment of funeral trusts) is repealed.
			(b)Conforming
			 amendmentSubsections (d), (e), and (f) of such section are
			 redesignated as subsections (c), (d), and (e), respectively.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
